DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 9/20/21.  Claims 1-20, 28 are cancelled; claims 21, 25, 27, are amended; claims 21-27, 29-36 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	27, 29-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld (US Pub. No. 2009/0169305) in further view of Phillips (US Pat. No. 7,789,804).  
As per claims 27, Lochtefeld teaches an amusement attraction comprising: a riding surface 3 (paragraph [0031]); a nozzle 1 for dispensing water onto the riding surface 3 Id; a drainage area 5 (with “grates 21”) for recovering the water from the riding surface 3 (Fig. 3); and a support structure under the riding surface 3, the support structure defining a water reservoir 29 (“pool of water”) under the riding surface 3 (Fig.’s 1-3; paragraph [0032]).  
Admittedly, Lochtefeld does not expressly teach an inflatable layer in the form of a material of constant thickness that inflates flat, that extends from a front portion a rear portion of the riding surface. However, Phillips, directed to the analogous art of amusement attractions, teaches such features as positioning an inflatable layer in the form of a material of constant thickness that inflates flat under a riding surface to be known in the art (Fig. 16B; column 9, lines 36-45). At time of applicant’s effective filing, one ordinary skill in the art would have found it 
As per claims 29-30, Lochtefeld teaches at least one beam 25 disposed within the water reservoir 29 of the support structure (Fig. 2; paragraph [0032]), wherein the at least one beam 25 is connected with the riding surface 3 for stabilizing the riding surface (paragraph [0032]).  It is noted the Federal Court has set forth wherein "connected to"  includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585. 
As per claims 31-32, Lochtefeld teaches an inflatable pad 27 disposed between the reservoir 29 and the riding surface 3, wherein the inflatable pad has a greater thickness at a first 
As per claim 35, Lochtefeld teaches a plurality of beams 25 disposed within the water reservoir 29 of the support structure (Fig. 3; paragraph [0032]). Since one ordinary skill in the art would recognize that the combination of Lochtefeld and Phillips would result in the inflatable layer being positioned under ride surface 3 to provide additional cushioning under the riding surface area, the limitation that the inflatable layer (with respect to claim 35) is disposed on top of the plurality of beams to provide a stable structure for supporting riders on the ride surface is considered to be met by the combined teachings.  The motivation to combine is the same as stated above. 

4.	Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld (US Pub. No. 2009/0169305) in further view of Phillips (US Pat. No. 7,789,804) and further in view of Lochtefeld (US Pub. No. 2003/0004003)(hereinafter ‘Lochtefeld 2003’).  
With respect to claim 33, Lochtefeld teaches beams 25 disposed within the reservoir 29 but does not expressly teach columns as claimed. However, Lochtefeld 2003, directed to the analogous art of water amusement attractions, teaches a column disposed within the reservoir 140 and configured to support the riding surface 150 (Fig. 1; paragraph [0032]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate columns to further support the ride surface 3 in a suspended fashion as taught by the primary reference (paragraph [0032]). This combination does not frustrate the purpose of 
As per claim 34, Lochtefeld teaches wherein the riding surface 150 is not inflatable (“flexible material” – paragraph [0032), but does not expressly teach wherein it comprises a tensioned material. However, Lochtefeld 2003, directed to the analogous art of water amusement attractions, teaches such a feature to be known in the art (paragraphs [0039]-[0040]). A tensioned ride surface will provide sufficient rigidity to the ride surface, enabling maneuvering by the rider – one ordinary skill in the art would find it obvious to tension the ride surface at time of applicant’s effective filing. The proposed modification is considered to have a reasonable expectation of success as the modifying reference expressly teaches wherein a tensioned surface can be used in conjunction with “foam supports or/or the like” (paragraph [0039]). That is to say, the combined teachings of Lochtefeld, Phillips and Lochtefeld 2003 are considered to have a reasonable expectation of success. 

Allowable Subject Matter
5.	Claims 21-26, 36 are allowed.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711